UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                   )
ROBERT BENNETT, et al.,                            )
                                                   )
              Plaintiffs,                          )
                                                   )
              v.                                   )       Civil Action No. 11-0498 (ESH)
                                                   )
SHAUN DONOVAN                                      )
   Secretary, Housing and Urban                    )
   Development                                     )
                                                   )
              Defendant.                           )
                                                   )

                                           ORDER

       For the reasons stated in the accompanying Memorandum Opinion, it is hereby

ORDERED that plaintiffs’ motion for summary judgment [ECF No. 31] is GRANTED and

defendant’s cross motion for summary judgment is DENIED [ECF No. 33]. It is further

ORDERED that the above-captioned matter is REMANDED to the Department of Housing and

Urban Development for further proceedings consistent with the Opinion of this Court.




                                                                /s/
                                                   ELLEN SEGAL HUVELLE
                                                   United States District Judge

DATE: September 30, 2013